Case 1:17-cv-02635-REB-SKC Document 54 Filed 10/18/19 USDC Colorado Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT FOR
                           THE DISTRICT OF COLORADO

  Civil Action No. 1:17-cv-02635-MSK

  BRUCE CASIAS,

  Plaintiff,

  v.

  RAYTHEON COMPANY, Raytheon Information Systems Company
  and/or its business division; Intelligence, Information and Services,

  Defendant.

  _______________________________________________________________________

                        PLAINTIFF’S MEMORANDUM ON
              NONSTIPULATED – COMPETING JURY INSTRUCTIONS
   ______________________________________________________________________


   Pltf. No.                                        Title

  NonStip 1          Adverse Inferences from Defendant’s Destruction of Documents
  NonStip 2          Punitive Damages
  NonStip 3          Reasonable Doubt
  NonStip 4          Jury Verdict Form


  COMP – 1           Protected Activity
  COMP – 2           Adverse Employment Action
  COMP – 3           Contributing Factor
  COMP – 4           Retaliation in Violation of the Defense Contractor Whistleblower
                     Protection Act
  COMP – 5           Damages (OMIT TERMINATION SEE IF CAN AGREE)
  COMP- 6            Verdict Form


  Defendant          Use of Deposition
  Defendant          Constructive Discharge

                                              1
Case 1:17-cv-02635-REB-SKC Document 54 Filed 10/18/19 USDC Colorado Page 2 of 5




  Defendant       Business Judgment
  Defendant       Back Pay




                                       1
Case 1:17-cv-02635-REB-SKC Document 54 Filed 10/18/19 USDC Colorado Page 3 of 5




         Plaintiff, by and through his undersigned counsel hereby submits its Memorandum
supporting the Court’s utilization of Plaintiff’s Non-Stipulated and Competing Jury
Instructions in this matter and objecting to Defendant’s Nonstipulated Jury Instructions
upon the grounds set forth below:

                      PLAINTIFF’S NON-STIPULATED INSTRUCTIONS:

Adverse inferences: Plaintiff’s Exhibit 11 is Defendant’s email policy which specifies that
Def's policy is that emails are automatically purged from their system after 30 days and are
not recoverable. During discovery, Plaintiff requested emails which Raytheon responded
did not exist because of this policy.

Punitive damages: Plaintiff’s version as proposed was the same instruction that was
given in the Cejka case, which includes the statutory language included in 10 U.S.C. §
2409 and is supported by Colorado Judicial Institute and case law.

Reasonable Doubt: Plaintiff’s version as proposed was the same instruction that was
given to the jury in the Cejka case and should be given as propounded if the Court decides
that punitive damages are recoverable by Plaintiff.

Jury Verdict Form:          Plaintiff feels this is necessary to be read to the jury giving
notice to the verdict form as a separate document for attention – rather than just noting the
instructions to the jury.

                       PLAINTIFF’S COMPETING INSTRUCTIONS


Protected Activity: Plaintiff’s instruction tracks the exact verbage of the statute (10
U.S.C. § 2409) so as not to be interpreted or misconstrued as is Defendant’s. Again, this
instruction was used in Cejka v. Vectrus Sys. Corp., 292 F.Supp 3d 1175 (D. Colo. 2018)
case where one of the Plaintiff’s claims dealt with the same statute.

Adverse Employment Action: As cited in the source; Plaintiff’s instruction sets forth
what the Court found happened to Plaintiff when he was reassigned (Judge Kriegers' Order
DKT #46) and is supported by case law cited therein.

Contributing Factor:       Plaintiff’s instruction tracks the exact verbage of the statute (10
U.S.C. § 2409) so as not to be interpreted or misconstrued as is Defendant’s. Again, this
instruction was used in Cejka v. Vectrus Sys. Corp., 292 F.Supp 3d 1175 (D. Colo. 2018)
case where one of the Plaintiff’s claims dealt with the same statute.

Retaliation in Violation of the Defense Contractor Whistleblower Protection Act:

Plaintiff’s instruction tracks the exact verbage of the statute (10 U.S.C. § 2409) so as not to
be interpreted or misconstrued as is Defendant’s. Again, this instruction was used in Cejka
v. Vectrus Sys. Corp., 292 F.Supp 3d 1175 (D. Colo. 2018) case where one of the
Plaintiff’s claims dealt with the same statute.

                                               67
Case 1:17-cv-02635-REB-SKC Document 54 Filed 10/18/19 USDC Colorado Page 4 of 5




Damages Plaintiff’s instruction tracks the verbage of the statute (10 U.S.C. § 2409) so as
not to be interpreted or misconstrued as is Defendant’s. Again, this instruction was used in
Cejka v. Vectrus Sys. Corp., 292 F.Supp 3d 1175 (D. Colo. 2018) case where one of the
Plaintiff’s claims dealt with the same statute.

Verdict Form:          Plaintiff’s proposed version is short and written in simple to allow jurors
to make their decision and decide the ultimate issue- was Mr. Casias retaliation against by
Raytheon, not be confused by each and every separate element or criteria which together
proves Plaintiff’s claim of retaliation under the Defense Contractor Whistleblower Protection
Act.

                   DEFENDANT’S NONSTIPULATED INSTRUCTIONS:

Use of Depositions:        There will be no deposition testimony in this case because the
only deposition taken was for the Plaintiff – who will be providing live testimony. Deposition
would only be used for impeachment.

Constructive Discharge: This is not a constructive discharge case. Constructive
discharge was dismissed by Judge Krieger in granting Defendant’s Fed R. Civ. P. 12(c)
Motion to Dismiss.

Business Judgment:          As proposed it is not an accurate statement of the law in the
10th Circuit. Should the Court decide to give this instructions, Plaintiff asserts the following
needs to be inserted at the end "In evaluating Defendant's asserted business judgment you
must examine whether business judgment was truly employed or whether it was merely
used as a pretext to cover up for retaliation or other illegal act"

Back Pay: Again, since this is not a constructive discharge case, there is no back pay
claim against Defendant. This instruction is not needed.


       Respectfully submitted this 18th day of October, 2019.


                                                     LAW OFFICE OF RALPH G. TORRES

                                                     ____/s Ralph G. Torres _____________
                                                     Ralph G. Torres, #4014
                                                     1801 Broadway, Suite 1400
                                                     Denver, Colorado 80202
                                                     Phone: 303-297-8427
                                                     RGTorres99@aol.com


                                  CERTIFICATE OF SERVICE

         The undersigned does hereby certify that on this 18th day of October, 2019, I caused a
                                                67
Case 1:17-cv-02635-REB-SKC Document 54 Filed 10/18/19 USDC Colorado Page 5 of 5




  true and correct copy of the foregoing Plaintiff’s Memorandum for Proposed Jury Instructions
  and Verdict Form – NonStipulated and Competing to be filed via the Court’s Electronic Case
  Filing (ECF) system and therefore served on the following counsel of record:


      Austin E. Smith
      Raul Chacon, Jr.
      OGLETREE DEAKINS, NASH SMOAK & STEWART, P.C.
      2000 South Colorado Boulevard
      Tower 3, Suite 900
      Denver, Colorado 80222
      Austin.smith@ogletree.com
      Raul. Chacon@ogletree.com

                                          ____/s Deborah Elmore, Paralegal ________
                                          LAW OFFICE OF RALPH G. TORRES




                                              67
